SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

624
TP 11-00161
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF JESSIE J. BARNES, PETITIONER,

                      V                            MEMORANDUM AND ORDER

RONALD HARLING, SUPERINTENDENT, MONROE COUNTY
JAIL, RESPONDENT.


JESSIE J. BARNES, PETITIONER PRO SE.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Monroe County [Thomas A.
Stander, J.], entered December 9, 2009) to review determinations of
respondent. The determinations found that petitioner had violated
various jail rules.

     It is hereby ORDERED that the determinations are unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
challenging the determinations that he violated certain rules and
regulations while he was an inmate at the Monroe County Jail, and
Supreme Court transferred the proceeding to this Court pursuant to
CPLR 7804 (g) inasmuch as the petition raised an issue of substantial
evidence. We conclude that petitioner is not entitled to any of the
relief he seeks. Petitioner failed to establish that respondent ever
violated a court order or willfully failed to comply with his
disclosure request, and thus he is not entitled to a default judgment
or any other relief based on any alleged violation or willful failure
to comply with his disclosure request (see CPLR 3126; Matter of Seneca
Foods Corp. v Jorling, 168 AD2d 967, 968, lv denied 77 NY2d 808).
Petitioner’s sentencing during the pendency of this proceeding and his
subsequent incarceration render moot the applicability of the
conditions and policies of the Monroe County Jail to petitioner, where
he previously was housed (see generally Matter of Hearst Corp. v
Clyne, 50 NY2d 707, 714).




Entered:    June 8, 2012                         Frances E. Cafarell
                                                 Clerk of the Court